Citation Nr: 0334364	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a statement dated in November 2003, the veteran's 
representative indicated that the issues should include 
service connection for depression in addition to PTSD.  This 
matter is referred to the RO for clarification.


REMAND

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board's initial review does not show 
that the RO notified the veteran as to what he must submit to 
substantiate his claim.  This must be done.  

VCAA emphasized the need for VA to obtain Federal records 
identified by a claimant.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).  In this case, in an August 2003 statement, the 
veteran reported that the Social Security Administration 
(SSA) found him to be disabled and he requested that the SSA 
medical records be obtained and considered.  The United 
States Court of Appeals for Veterans Claims (Court) has 
repeatedly held that when VA is on notice that there are SSA 
records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Consequently, these records must be 
obtained.  

The service medical records show that, in November 1968, the 
veteran had crepitant rales in his chest and X-rays revealed 
a right lower lobe infiltrate.  He was hospitalized, treated 
and released in early January 1969.  He now asserts that the 
episode in service lead to a current chronic bronchitis.  The 
medical opinion of a competent professional is desirable to 
determine whether it is as likely as not that the disease in 
service resulted in the current disability.  See 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(a).

The veteran provided general stressor information, but the RO 
could not forward this information to the Center for Unit 
Records Research (CURR) because the veteran did not provide 
sufficient details.  The RO should ask the veteran for 
specific details of his claimed stressors, including names of 
casualties, specific locations and dates to within 60 days.  
If he provides the requested information, it should be 
forwarded to CURR for verification.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain a complete copy 
of the veteran's SSA medical records.  

3.  The RO should arrange for the veteran 
to be scheduled for an examination of his 
respiratory system.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be done.  The examiner 
should provide opinions on the following:

?	What is the current respiratory 
diagnosis?  If there is no 
respiratory disability, the examiner 
should so state.

?	Is it as likely as not that the 
current respiratory disability is 
the result of the episode of 
respiratory distress in service?

4.  The RO should ask the veteran for 
specific details of his claimed 
stressors, including names of casualties, 
specific locations and dates to within 60 
days.  If the veteran provides the 
requested information, the RO should 
forward it to CURR for verification.  

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



